Citation Nr: 0107176	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This appeal arises from a rating decision of February 1999, 
with notice provided to the veteran in March 1999, by the 
Wilmington, Delaware, Regional Office (RO).

The issue certified to the Board of Veterans' Appeals (Board) 
was entitlement to service connection for post-traumatic 
stress disorder (PTSD).  For the reasons set forth below, the 
issue to be decided is whether new and material evidence has 
been received to reopen the claim for service connection for 
PTSD.


REMAND

The veteran's initial claim seeking service connection for 
PTSD was filed on a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) in May 1997.  The RO undertook 
evidentiary development, including securing military records 
and post-service medical treatment records, and obtaining a 
VA examination of the veteran.  A June 1997 letter to the 
veteran requested information from him to assist in the RO's 
task of identifying and verifying any PTSD-inducing stressors 
which might have occurred in service.  He did not respond to 
that request.

A September 1997 rating decision, in pertinent part, denied 
service connection for PTSD.  The veteran was advised of the 
decision that same month, in a letter to him which included a 
copy of the rating decision and an explanation of his 
appellate rights.  He was advised that he had one year from 
the date of that letter in which to file a notice of 
disagreement to initiate an appeal.  He did not respond.

Another application for compensation or pension, on VA Form 
21-526, was received in May 1998, in which the veteran again 
claimed service connection for PTSD.  It is not clear why the 
new claim form was submitted, but we note that neither the 
veteran nor his representative mentioned the September 1997 
denial of service connection, or expressed a desire for 
further development and review of that previous 
determination.  Appellate review is initiated by a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a).  An NOD is a 
written expression of disagreement with an adjudicative 
decision, filed with the RO within one year after the date of 
mailing of notification of the decision to the claimant.  38 
U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.201 (2000).  
Although the NOD need not express a desire for appellate 
review, and should liberally interpreted, it must, on its 
face, indicate disagreement with the decision being appealed.  
See Gallegos v. Gober, 14 Vet.App. 50 (2000).  Therefore, 
although it was filed within the one-year appeal period 
following the September 1997 decision, the May 1998 
application cannot be construed as an NOD as to that 
determination.  

The Board is also cognizant that, under 38 C.F.R. § 3.156(b), 
the submission of new and material evidence prior to the 
expiration of the appeal period after an adverse rating 
decision will be considered as having been filed in 
connection with the claim as to which the appeal period is 
still pending.  However, no new and material evidence was 
submitted with the May 1998 application form.  The RO, based 
upon an indication of treatment noted in the application, 
secured records of two recent hospitalizations of the veteran 
at the VA Medical Center (VAMC) in Coatesville, in April and 
May 1998, for several disorders.  A mental status examination 
during the April admission noted diagnoses of adjustment 
disorder with depression; history of PTSD; and alcohol 
dependence, in remission.  The RO also sent the veteran a 
June 1998 letter, as it had done in June 1997, requesting 
stressor verification information.  As before, no response 
was received from the veteran or his representative.

In any event, to whatever extent that the May 1998 
application may be considered to have introduced additional 
evidence, there is no provision of law whereby the filing of 
additional evidence extends the time period for initiating or 
completing an appeal.  No other communication expressing 
disagreement with the initial denial of service connection 
for PTSD was received from the veteran or his representative 
within one year of the September 1997 letter.  Accordingly, 
the September 1997 rating decision, which was the initial 
determination denying service connection for PTSD, became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.201, 
20.302(a), 20.304, 20.1103.

The RO accepted the May 1998 submission as a reopened claim.  
Based upon the VAMC records, and considering the veteran's 
failure to respond to the stressor development letter, the RO 
issued a rating decision in September 1998, again denying 
service connection for PTSD.  The decision was mailed to the 
veteran with a transmittal letter again advising him of his 
appellate rights.  The letter was returned as undeliverable, 
and was remailed to a new address for the veteran.

From the chronology, it appears that, because the September 
1997 rating decision had became final for lack of an NOD to 
initiate an appeal, the issue to be decided in the September 
1998 decision should have been whether new and material 
evidence had been received to reopen the claim.  In any 
event, the veteran's representative submitted a letter to the 
RO in December 1998 indicating that the veteran wished to 
"open a claim for service-connected disabilities of any and 
all mental and or nervous disorders, PTSD."  Again, the RO 
sent a stressor development letter to the veteran, in 
December 1998, with a copy to the representative.  Again, no 
response was forthcoming, and, in February 1999, the RO again 
denied service connection for PTSD.  Notice of that 
determination was mailed to the veteran in March 1999.

A letter, described by its terms as an NOD, was received from 
the veteran's representative in June 1999.  Although that 
letter was filed within one year of the September 1998 rating 
decision, and thus would have been a timely NOD with regard 
to that decision, the June 1999 letter expressly stated that 
it was disagreeing with the March 1999 communication from the 
RO.

Based upon the above chronology, it is clear that the May 
1998 claim was received prior to the September 1997 decision 
becoming final.  However, a timely NOD was not received as to 
that decision.  Therefore, once finality attached to the 
September 1997 decision, the issue to be decided was whether 
new and material evidence had been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991).  This issue has not been addressed by the RO, 
nor has the veteran been advised of the requirements for 
reopening a previously disallowed claim.  Accordingly, this 
case must be returned to the RO to initially consider this 
issue and to provide the veteran and his representative with 
a statement of the case addressing the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for PTSD.

In addition, we note that there appears to be some doubt as 
to whether the veteran is actively pursuing his claim and 
appeal.  Three stressor development letters sent to the 
veteran by the RO, in June 1997, June 1998, and December 
1998, were not answered.  Moreover, the substantive appeal, 
filed on VA Form 9 in August 1999, was signed by the 
representative, not the veteran.  Also, the Board sent the 
veteran letters in May 2000 and October 2000, at his last 
known address, and both were returned to the Board by the 
U.S. Postal Service as undeliverable.  Since May 1998, the 
only communication received by VA concerning this claim has 
been from the veteran's representative.  This raises the 
possibility that the veteran has abandoned his claim.  
Regulations related to abandoned claims provide in pertinent 
part: 

Where evidence requested in connection with 
an original claim, a claim for increase or to 
reopen or for the purpose of determining 
continued entitlement is not furnished within 
1 year after the date of request, the claim 
will be considered abandoned.  After the 
expiration of 1 year, further action will not 
be taken unless a new claim is received.  
38 C.F.R. § 3.158(a) (2000). 

The veteran and his representative are therefore advised 
that, if the whereabouts of the veteran are not determined 
and he continues to be unresponsive to requests for 
information, his claim may be considered abandoned.  It must 
be emphasized that "[t]he duty to assist in the development 
and adjudication of a claim is not a one way street."  
Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).

Finally, we note that the veteran's representative, in an 
Informal Hearing Presentation before the Board in January 
2001, noted the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, and 
requested that the appeal be remanded for appropriate 
notification and development under that new statute.  In view 
of that request, and the other matters discussed above, this 
case is REMANDED for the following action:

1.  The RO should determine whether new and 
material evidence has been received to 
reopen the claim for service connection for 
PTSD.  If the whereabouts of the veteran 
continue to be unknown and/or he continues 
to be unresponsive to requests for 
information, the RO should also consider 
whether his claim has been abandoned.

2.  The RO should review the claims folder 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in sections 
3 and 4 of the Act (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000), Fast 
Letter 00-92 (Dec. 13, 2000), and Fast 
Letter 01-02 (Jan. 9, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.

3.  If the decision remains adverse to the 
veteran, he and his representative should be 
provided with a statement of the case and be 
apprised of the applicable period of time 
within which to respond.  The case should 
then be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


